
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 33
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2009
			Mr. Burris submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  commemorative postage stamp should be issued to honor the crew of the USS Mason
		  DE–529 who fought and served during World War II.
	
	
		Whereas the USS Mason DE–529 was the only United States
			 Navy destroyer with a predominantly Black enlisted crew during World War
			 II;
		Whereas the integration of the crew of the USS Mason
			 DE–529 was the role model for racial integration on Navy vessels and served as
			 a beacon for desegregation in the Navy;
		Whereas the integration of the crew signified the first
			 time that Black citizens of the United States were trained to serve in ranks
			 other than cooks and stewards;
		Whereas the USS Mason DE–529 served as a convoy escort in
			 the Atlantic and Mediterranean Theatres during World War II;
		Whereas, in September 1944, the crew of the USS Mason
			 DE–529 helped save Convoy NY119, ushering the convoy to safety despite a deadly
			 storm in the Atlantic Ocean;
		Whereas, in 1998, the Secretary of the Navy John H. Dalton
			 made an official decision to name an Arleigh Burke Class Destroyer the USS
			 Mason DDG–87 in order to honor the USS Mason DE–529;
		Whereas, in 1994, President Clinton awarded the USS Mason
			 DE–529 a long-overdue commendation, presenting the award to 67 of the surviving
			 crewmembers; and
		Whereas commemorative postage stamps have been issued to
			 honor important vessels, aircrafts, and battles in the history of the United
			 States: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States
			 Postal Service should issue a postage stamp honoring the crew of the USS Mason
			 DE–529 who fought and served during World War II; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
